United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 21-1226
                      ___________________________

                                Hollis J. Larson

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

 The Minnesota Department of Human Services; The Minnesota Sex Offender
   Program; Bryce Bogenholm; Jesse D. Berglund; Benjamin Ranallo; Jeffrey
Boucher; Jason Syrett; Nathan John Madsen; Benjamin Alan Zuk; Becky Benson;
 Jensina Rosen; Kyle Randa; Scott Giannini; Bryan Carman; Anthony Herring;
   Cathy Canilla; Joseph Marczak; Carlton County; The City of Moose Lake

                    lllllllllllllllllllllDefendants - Appellees
                                     ____________

                  Appeal from United States District Court
                       for the District of Minnesota
                               ____________

                           Submitted: June 23, 2021
                             Filed: June 28, 2021
                                [Unpublished]
                                ____________

Before BENTON, WOLLMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.
      Hollis Larson appeals the district court’s1 dismissal of his pro se 42 U.S.C.
§ 1983 action. Following a careful review of the issues Larson raises on appeal, we
conclude that the district court did not err in dismissing the case. See Plymouth Cty.
v. Merscorp, Inc., 774 F.3d 1155, 1158 (8th Cir. 2014) (de novo review).
Accordingly, we affirm. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Wilhelmina M. Wright, United States District Judge for the
District of Minnesota, adopting the report and recommendations of the Honorable
David T. Schultz, United States Magistrate Judge for the District of Minnesota.

                                         -2-